SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

274
KA 15-01098
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN,


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JACOB MELVIN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (NICHOLAS
T. TEXIDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered March 18, 2015. The judgment
convicted defendant, upon his pleas of guilty, of assault in the
second degree (two counts).

     It is hereby ORDERED that the judgment   so appealed from is
unanimously reversed on the law, the guilty   pleas are vacated, the
superior court information is dismissed and   the matter is remitted to
Supreme Court, Erie County, for proceedings   pursuant to CPL 470.45.

     Same memorandum as in People v Melvin ([appeal No. 1] ___ AD3d
___ [Mar. 31, 2017]).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court